Notice of Allowance
This communication is in response to the amendment filed on 07/29/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-24 are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 and 07/29/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read the claims as amended.	
The following is an examiner's statement of reasons for allowance:
Generating a text message associated with a client of a messaging platform.  Defining two or more subset of users of the messaging platform, wherein each subset of the users being defined according to one or more attributes associated with the text message and the users.  Generating and transmitting a first variation of the text message for a first subset of users.  Determining performance metrics of the first variation of the text message and based on the performance metrics, optimizing the first variation of the text message to generate a second variation of the text message.  Transmits the second variation of the text message to a second subset of users, wherein the second subset of users comprises a first user and the first subset of the users, and wherein the first subset of the user does not comprise the first user.
	Johnton (US 20190028858 A1) teaches that an outgoing message may be associated to each of the groups, and may be automatically sent to one or more of the groups based on user-defined rules.  A 
Another prior art Elliott (US 20100125491A1) teaches that determine a filtering constraint applicable to the advertising content request and select an advertisement in accordance with the filtering constraint from a local advertising cache.  When an ad is requested by a mobile application, the API filters cached ad possibilities based on some combination of the application ad requirements, user preferences, campaign constraints, and profile constraints.
The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claims 1, 8, and 15.  Dependent claims 2-7, 9-14, and 16-24 depend from allowed independent claim and therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/               Examiner, Art Unit 2454